Exhibit 99.g.1 SUPPLEMENTAL FEE WAIVER AGREEMENT THIS SUPPLEMENTAL FEE WAIVER AGREEMENT (this “Agreement”) made as of this 20th day of May, 2011, by and between Tortoise MLP Fund, Inc., a Maryland corporation having its principal place of business in Leawood, Kansas (the “Company”), and Tortoise Capital Advisors, L.L.C., a Delaware limited liability company having its principal place of business in Leawood, Kansas (the “Advisor”). WHEREAS, the Company and the Advisor entered into an Investment Advisory Agreement dated July27, 2010 (the “Advisory Agreement”); and WHEREAS, the Company and the Advisor desire to increase and extend the fee waiver set forth in Section10 of the Advisory Agreement; and WHEREAS, the stockholders of the Company will benefit from the increase and extension of such fee waiver by incurring lower Company operating expenses than they would absent such increase and extension. NOW, THEREFORE, in consideration of the mutual covenants herein contained and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties agree as follows: The Advisor hereby agrees to increase and extend its fee waiver as set forth in Section10 of the Advisory Agreement to (i)0.20% of its 0.95% investment advisory fee for the period from July28, 2011 through December31, 2012, (ii)0.15% of its 0.95% investment advisory fee for the period from January1, 2013 through December31. 2013, (iii)0.10% of its 0.95% investment advisory fee for the period from January1, 2014 through December31, 2014, and (iv)0.05% of its 0.95% investment advisory fee for the period from January1, 2015 through December31, 2015. IN WITNESS WHEREOF, the Advisor and the Company have agreed to this Fee Waiver Agreement as of the day and year first above written. TORTOISE CAPITAL ADVISORS, L.L.C. By: /s/ Terry Matlack Name:Terry Matlack Title:Managing Director TORTOISE MLP FUND, INC. By: /s/ Zachary A. Hamel Name:Zachary A. Hamel Title:President
